McDONALD, Presiding Judge.
On the 16th day of October, 1965, this Court granted a temporary writ of prohibition, upon the verified application of Robert A. Miles, et al., that a temporary restraining order had been issued in Cause No. 146,880, pending in the 53rd District Court of Travis County, Texas, restraining the City of Austin and its Chief of Police, Robert A. Miles, their officers, agents, employees, servants and attorneys from interfering with plaintiffs in said cause from engaging in and conducting a certain parade described in plaintiffs’ original petition and relators’ petition for writ of prohibition, on Saturday, October 16, 1965, beginning at about 11:00 a. m., which order in effect attempts to restrain the enforcement of certain penal ordinances and laws, and thereby exceeds the jurisdiction of such Court.
This Court further ordered and commanded the said 53rd District Court of Travis County, Texas, the Honorable Herman Jones, Judge of said Court, Scott Pittman, Rick Rubottom and Students for a Democratic Society to desist and refrain from any further proceedings in said action specified in Relators’ Application and all orders heretofore entered in said action were suspended and held for naught until a final hearing could be had before this Court. Each of the respective parties was ordered to appear before this Court at 9:30 a. m. on October 27, 1965, to show cause why this order should not be made final. Each party to said order was bound by the contents of the order and all provisions contained from the time of actual notice thereof.
In compliance with said order all parties appeared before this Court on the 27th day of October, 1965, at which time oral arguments were made on behalf of relators and respondents.
Although this Court had authority to issue the temporary writ of prohibition, State ex rel. Flowers v. Woodruff, 150 Tex.Cr.R. 255, 200 S.W.2d 178, such a writ will never be made permanent where the question involved becomes moot before a hearing is held. State ex rel. Nicholson v. Humphries, 81 Tex.Cr.R. 322, 195 S.W. 194. Judge Jones’ restraining order was directed to an act or event held, or to have been held, on October 16, 1965. It is apparent from the record that the question has become moot, making it unnecessary to give further consideration to the application for a permanent writ of prohibition.
There being no other relief sought by either respondents or relators over which this Court has jurisdiction, the petition seeking to make the temporary writ of prohibition final is dismissed.